Citation Nr: 1627002	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for a bilateral knee condition.

4.  Entitlement to service connection for a fracture of the left shin.

5.  Entitlement to service connection for diabetes mellitus, as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action, on his part, is required.


REMAND

As concerns the Veteran's claims for service connection for hearing loss, tinnitus, a bilateral knee condition and a left shin fracture, the record indicates that he requested a travel board hearing before a Veterans Law Judge (VLJ) in his February 2013 substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals).  

In January 2015, in response to a November 2014 letter from VA, the Veteran indicated that he would like to have a video conference hearing before a VLJ.  The AOJ has not scheduled the Veteran's hearing, and the Veteran has not withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the hearing and to notify the Veteran of the date, time, and location of such a hearing.

With regard to the remaining issue on appeal, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  In an August 2013 rating decision, the AOJ denied the Veteran's claim for service connection for diabetes mellitus, as due to herbicide exposure.  Thereafter, in June 2014, the Veteran entered a notice of disagreement as to the August 2013 rating decision.  A statement of the case has not yet been issued. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for his requested Board hearing.

2.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for diabetes mellitus, as due to herbicide exposure.  Advise the Veteran of the time period in which to perfect an appeal.  If the Veteran perfects a timely appeal, return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

